Citation Nr: 0333951	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-13 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for coronary artery 
disease.  

2.	Entitlement to service connection for residuals of a 
fracture of the left ankle.  

3.	Entitlement to service connection for residuals of 
pneumonia.  

4.	Entitlement to service connection for a bilateral foot 
disorder.  

5.	Entitlement to service connection for a left elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for residuals 
of a fracture of the left ankle will be discussed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.	Cardiovascular disease is not of service origin.

2.	There is no current medical evidence of residuals of 
inservice pneumonia 

3.	Pes cavus was noted on the induction examination. 

4.  The preservice pes cavus did not undergo a chronic 
increase in severity beyond natural progression during 
service. 

5.  Pes planus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

6.  The residuals of the fracture of the left elbow were 
noted on the induction examination.

7.  The preservice residuals of the fracture of the left 
elbow did not undergo a chronic increase in severity beyond 
natural progression during service.  


CONCLUSIONS OF LAW

1.	Cardiovascular disease was not incurred in or aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.	Chronic residuals of pneumonia were not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.	The preservice bilateral pes cavus was not aggravated by 
military service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2002).

4.	Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2003).

5.	A preexisting left elbow disorder was not aggravated by 
service. 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The May 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  In addition, the veteran was furnished a 
letter in April 2001 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  In May 2001 and June 2003 statements, the 
veteran indicated that he did have additional evidence to 
submit for consideration and that he did not wish to wait for 
consideration by the Board.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  In 
May 2001 and June 2003 statements, the veteran indicated that 
he did have additional evidence to submit for consideration 
and that he did not wish to wait for consideration by the 
Board.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Factual background

Service medical records include a June 1962 statement from 
the veteran's private physician, that the veteran had been 
under treatment for an injury and would be released for full 
activity in July 1962.  The nature of the injury was not 
detailed.  On examination for entry into active duty, 
bilateral pes cavus that was asymptompatic and a one-inch 
scar of the left knee were noted.  A history of a fracture of 
the left radial head was reported.  There was full range of 
motion of the left elbow.  It was also shown that an X-ray 
study of the left elbow revealed an old healed fracture of 
the radius in excellent position.  Clinical evaluation of the 
upper extremities was normal.  No other pertinent abnormality 
was reported.  Service medical records do not show complaints 
or manifestations of heart, left ankle, lung, foot or left 
elbow disorders.  On examination for separation from service, 
in May 1964, clinical evaluation of the lung and chest, 
heart, upper extremities, and feet was normal.  The veteran's 
blood pressure reading was 110/60.  

The veteran received intermittent treatment at VA and private 
facilities for various disorder from 1977 to 2002.  In May 
1977 he was hospitalized at a VA facility during which time 
he underwent cardiac catherization for arteriosclerotic heart 
disease.  EKG studies were consistent with an acute inferior 
myocardial infarction.  A private report of hospitalization 
dated in November 1978, shows that the veteran reported 
having had a heart attack in March 1977 and had current 
complaints of chest pain.  His EKG studies and cardiac 
enzymes remained normal.  A chest x-ray was normal.  The 
veteran reported that he had had a heart murmur found in the 
past, when he was in England about 10 years earlier when he 
was taken to the hospital and told that he had "walking 
pneumonia."  He stated that he was on a ventilator for 4 
weeks at that time, but examination showed no evidence of a 
tracheostomy site or tracheostomy scar.  No objective or 
historical evidence compatible with organic heart disease was 
found.  He was hospitalized at a VA facility in January 1987 
for bilateral lower extremity cellulites.  He was 
hospitalized at a VA facility in May 1987 for urinary 
problems.  At that time he gave a history of pneumonia during 
basic training.  An examination of the chest showed no 
abnormality.  VA chest X-rays in March 1989 showed a 
subsegmental atelectasis at the left base.

When last evaluated on an outpatient basis by VA, in June 
2002, the diagnoses included diabetes; renal insufficiency; 
hypertension; prostate cancer; gastroesophageal reflux 
disease; chronic diarrhea; coronary artery disease, status 
post myocardial infarctions and angioplasty; vision problems, 
with increased intraocular pressure; and history of 
hypothyroidism.  These records contain no diagnosis 
concerning pes planus or pes cavus.

In statements from the veteran he reported that when he 
entered active duty he was told that he had a hole in his 
heart and experienced associated symptoms during service.  He 
indicated that he was given special showed because of flat 
feet and was treated for the disabilities in issue during 
service.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including coronary artery disease, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

The veteran's statements concerning his inservice treatment 
and symptoms are considered competent.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise and is it 
contended otherwise.  Additionally, the evidence must show 
that there is current disability which is related to service.  

a) Heart and Pes Planus 

The service medical records, to include the separation 
examination, show no evidence of problems with pes planus, or 
the heart.  The first clinical evidence of a cardiovascular 
disease was in 1977 more than 12 years after service.  The 
post service treatment records show no diagnosis of pes 
planus.  There is no medical evidence of record which relates 
his heart disease and reported pes planus to service.  As 
such, service connection for these disorders is not 
warranted.  

b)  Pes Cavus and Left Elbow

The service entrance examination noted the presence of pes 
cavus and the fracture of the left elbow.  Therefore the 
issue before the Board is whether or not the preservice of 
pes cavus and the fracture of the left elbow underwent a 
chronic increased in severity beyond natural progression 
during service.  

In this regard the entrance examination indicated that the 
pes cavus was asymptomatic and there was no pathological 
finding relative to the left elbow.  X-rays showed that the 
fracture of the left elbow was healed and in good position.  
Additionally the service treatment records and the separation 
examination contain no reference to the residuals of the 
fracture of the left elbow or pes cavus.  The post service 
medical records also show no diagnosis of pes cavus or 
disability associated with the residuals of a fracture to the 
left elbow.  Accordingly, the Board finds that the evidence 
does not show that the preservice residuals of the fracture 
of the left elbow and pes cavus underwent a chronic increase 
in severity beyond natural progression during service.

c)  Residuals of Pneumonia

The veteran has indicated that he was treated for pneumonia 
during service.  However, at the time of the separation 
examination the lungs were clinically evaluated as normal.  
Additionally, the chest x-rays showed no abnormality.  The 
first post service evidence of a lung abnormality was many 
years after service.  There is no medical evidence, which 
relates any claimed current lung disorder to service.  
Accordingly, service connection is not warranted

In rendering these decisions the Board finds that the 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102


ORDER

Service connection for coronary artery disease, residuals of 
pneumonia, a bilateral foot disorder and a left elbow 
disorder is denied.  


REMAND

The veteran maintains that he sustained a fracture of the 
left ankle while he was on active duty in 1964 while in 
Germany.  The available service medical records do not 
confirm this injury.  VA x-rays dated in October 1989 show an 
old healed fracture of the distal tibia and fibula.  In a 
report of telephone contact the veteran indicated that he was 
treated in 1965 in Oakland.  These records are not on file.  

In order to ensure that the veteran has every opportunity to 
establish his claim, the case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed including the notice obligations 
outlined in the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain a copy of the medical 
records regarding treatment for the left 
ankle disorder in Oakland in 1965.  He 
should also be requested to furnish the 
dates he was treated for his left ankle 
in Germany and the unit to which he was 
assigned.

3.  Thereafter, the RO should request the 
National Personnel Records Center to 
conduct a search of the sick call and 
morning reports using the information 
furnished by the veteran.

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status.  If the benefits sought is not 
granted the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

